Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e)(8) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate sub combinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an 
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
The disclosure is objected to because of the following informalities:
The title is too long examiner recommends using a title that is short and descriptive i.e. “Resistance Spot Welding Method” or “Zinc Coated Steel Sheet Spot Welding Method”.  
Appropriate correction is required.
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Claim Objections
Claim 2 objected to because of the following informalities: On line 6 and 16 the term “(ZNγ(750)” has a “(“ that appears to be an error. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding the method of claims 1, the parameter “Znsol” lacks written explanation describing the calculating of a value such as zinc solubility. Therefore the claim lacks an adequate amount of subject matter that would provide a written description of the matter such that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding the method of claim 2, the term “solubility of Zn respectively in the ferrite and in the austenite of the steel of sheet (A) at 750°C” lacks written description describing how 
Regarding the method of claim 14, the parameter “Znsol” and lack written explanation of calculating such is provided. Therefore the claim lacks an adequate amount of subject matter that would provide a written description of the matter such that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 2-19 and 21-22 are rejected for dependence from one or more of the above claims.
Claims 1-19 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “optionally” is not clearly defined in the specification. Therefore the claim lacks an adequate amount of subject matter that would provide a written description of the matter such that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Regarding claim 1, the element “Si+Al” is not clear because in the same claim both Si and Al are limited to different values. Therefore the claim lacks an adequate amount of subject matter that would provide a written description of the matter such that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 1, the expression “100µm < (Depth) < 18.68(Znsol) – 55.1” as it should result in a negative value further it is unclear how “18.68(Znsol) – 55.1” results in a distance. Therefore the claim lacks an adequate amount of subject matter that would describe in such a way that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, could clearly define how to make and/or use the invention. 
Regarding claim 1, the phrase “providing at least two sheets with thickness (th)” is unclear as it is unknown if both sheets have a total thickness to be “th” or if one sheet is of thickness “th”.  Therefore the claim lacks an adequate amount of subject matter that would describe in such a way that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, could clearly define how to make and/or use the invention.
Regarding claim 1, the term “such as” used in “such as: 100µm < (Depth) < 18.68(Znsol) – 55.1” renders the claim unclear because it is not known if the expression that fallows is required or merely an example.  Therefore the claim lacks an adequate amount of subject matter that would describe in such a way that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, could clearly define how to make and/or use the invention.
  Regarding claim 2, the phrase “solubility of Zn respectively in the ferrite and in the austenite of the steel of sheet (A) at 750°C” is unclear how zinc can be soluble in a solid. Therefore the claim lacks an adequate amount of subject matter that would describe in such a way that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, could clearly define how to make and/or use the invention. 
Regarding claim 2, the expression “(Tper) = 782 + (2.5Mn) - (71.1Si) - (43.5Al) - (57.3Cr)” is unclear what the Si and Al values are due to “(Si + Al)” stated in claim 1. Therefore the claim lacks an adequate amount of subject matter that would describe in such a way that one 
  Regarding claim 3, the expression “fγ = min { -0.015 + (1.73C) + (0.16Mn) - (0.11Si) - (0.22Al) – (0.056Cr) ; 1}” is unclear what the Si and Al values are due to “(Si + Al)” stated in claim 1. Therefore the claim lacks an adequate amount of subject matter that would describe in such a way that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, could clearly define how to make and/or use the invention.
  Regarding claim 3, the expression “fγ = min { -0.015 + (1.73C) + (0.16Mn) - (0.11Si) - (0.22Al) – (0.056Cr) ; 1}” is unclear what the term “; 1}” is used for.  Therefore the claim lacks an adequate amount of subject matter that would describe in such a way that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, could clearly define how to make and/or use the invention.
  Regarding claim 4, the expression “Ae1 = 725 - (42.1Mn) + (27.3Si) + (9Al) + (5Cr)” is unclear what the Si and Al values are due to “(Si + Al)” stated in claim 1. Therefore the claim lacks an adequate amount of subject matter that would describe in such a way that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, could clearly define how to make and/or use the invention.
Regarding claim 4, the expression “Ae3 = 923 - (360C) - (34Mn) + (37.6Si) + (131.6Al) - (24.9Cr)” is unclear what the Si and Al values are due to “(Si + Al)” stated in claim 1. Therefore the claim lacks an adequate amount of subject matter that would describe in such a way that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, could clearly define how to make and/or use the invention.  
Regarding claim 5, the phrase “Znsol is determined according to the method comprising the following successive steps” is unclear if these steps will be done each time Znsol is determined or if a published value would meet the limitation. Therefore the claim lacks an adequate amount of subject matter that would describe in such a way that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, could clearly define how to make and/or use the invention.
Regarding claim 8, the phrase “sheet (B) is a steel with a composition containing: C ≥ 0.04% and Mn  ≥ 0.2%” is an unclear definition for a zinc or zinc-alloy coated sheet for the lack of upper limits. Therefore the claim lacks an adequate amount of subject matter that would provide a written description of the matter such that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This rejection also applies to claims 16 and 17 for Si not having an upper limit.
  
Regarding claim 8, the term “unavoidable impurities” is unclear what are type of elements or materials are considered “unavoidable impurities”. Therefore the claim lacks an adequate amount of subject matter that would describe in such a way that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, could clearly define how to make and/or use the invention.
Regarding claim 9, the phrase “over a depth from 0 to 100 microns” is unclear how a 0 depth measurement is obtained. Therefore the claim lacks an adequate amount of subject matter that would describe in such a way that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, could clearly define how to make and/or use the invention.
Regarding claim 10, the term “(IDepth) ≥ 125µm” is unclear do to the expressions of claim 1 and 14, i.e. “100µm < (Depth) < 18.68(Znsol) – 55.1”, which would produce a negative upper limit. Therefore the claim lacks an adequate amount of subject matter that would describe in such a way that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, could clearly define how to make and/or use the invention.
Regarding claim 11, the phrase “(IDepth) is comprised between 100µm and 18.68(Znsol) – 55.1” is unclear do to the expression of claim 1, “100µm < (Depth) < 18.68(Znsol) – 55.1”, which would produce a negative upper limit. Therefore the claim lacks an adequate amount of subject matter that would describe in such a way that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, could clearly define how to make and/or use the invention.
Regarding claim 12, the phrase “(IDepth) is comprised between 125µm and 18.68(Znsol) – 55.1” is unclear do to the expression of claim 1, “100µm < (Depth) < 18.68(Znsol) – 55.1”, which would produce a negative upper limit. Therefore the claim lacks an adequate amount of subject matter that would describe in such a way that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, could clearly define how to make and/or use the invention.
Regarding claim 13, the phrase “a maximum temperature is attained during welding” it is unclear what the maximum temperature is attained from. Therefore the claim lacks an adequate amount of subject matter that would describe in such a way that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, could clearly define how to make and/or use the invention.
Regarding claim 13, the term “Ac3” is a term that is not defined in the specification.  Therefore the claim lacks an adequate amount of subject matter that would describe in such a way that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, could clearly define how to make and/or use the invention. 
Regarding claim 14, the term “optionally” is not clearly defined in the specification. Therefore the claim lacks an adequate amount of subject matter that would provide a written description of the matter such that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Regarding claim 14, the element “Si+Al” is not clear because in the same claim both Si and Al are limited to different values. Therefore the claim lacks an adequate amount of subject matter that would provide a written description of the matter such that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 14, the expression “100µm < (Depth) < 18.68(Znsol) – 55.1” as it should result in a negative value further it is unclear how “18.68(Znsol) – 55.1” results in a distance. Therefore the claim lacks an adequate amount of subject matter that would describe in such a way that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, could clearly define how to make and/or use the invention. 
Regarding claim 14, the phrase “providing at least two sheets with thickness (th)” is unclear as it is unknown if both sheets have a total thickness to be “th” or if one sheet is of thickness “th”.  Therefore the claim lacks an adequate amount of subject matter that would describe in such a way that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, could clearly define how to make and/or use the invention.
Regarding claim 14, the term “such as” used in “such as: 100µm < (Depth) < 18.68(Znsol) – 55.1” renders the claim unclear because it is not known if the expression that fallows is required or merely an example.  Therefore the claim lacks an adequate amount of subject matter that would describe in such a way that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, could clearly define how to make and/or use the invention.
Regarding claim 15, the term “(IDepth) ≥ 125µm” is unclear do to the expressions of claim 1 and 14, i.e. “100µm < (Depth) < 18.68(Znsol) – 55.1”, which would produce a negative upper limit. Therefore the claim lacks an adequate amount of subject matter that would describe in such a way that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, could clearly define how to make and/or use the invention.
Regarding claim 19, the phrase “over a depth from 0 to 100 microns” is unclear how a 0 depth measurement is obtained. Therefore the claim lacks an adequate amount of subject matter that would describe in such a way that one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, could clearly define how to make and/or use the invention.
Claims 2-19 and 21-22 are rejected for dependence from one or more of the above claims.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chisato et al. (WO2017038981A1, hereinafter as Chisato) in view of Funakawa et al. (CN102149840B, hereinafter as Funakawa) further in view of Gao et al. (CN104084686A, hereinafter as Gao).
Regarding claim 1 Chisato discloses, method for resistance spot welding comprising the of (Technical-field paragraph 1, “a spot welding method for a plurality of steel sheets including a zinc-based plated steel sheet”):  providing at least two steel sheets with thickness comprised between 0.5 and 3mm (Abstract, “total thickness t (mm) of the plurality of steel sheets is greater than or equal to 1.35 mm”), at least one of the sheets being a zinc or zinc-alloy coated steel sheet (A) (Abstract, “wherein at least one of the plurality of steel sheets is covered by zinc-based plating”), performing resistance spot welding of the said at least two steel sheets for producing a weld with an indentation depth (figure 7b show an indentation being formed on the surface a workpiece.).
However Chisato does not disclose, a steel sheet with a tensile strength (TS) equal to or greater than 800MPa or a total elongation (TEL) such that (TS)X(TEL) is greater than 14000MPa%.  Chisato also does note teach any of the elemental compounds of the steel sheet or that the indentation depth is measured in micron.
However Funakawa teaches a steel sheet that has a tensile strength that is greater than 980MPa and total elongation such that (TS)X(TEL) is greater than 20000MPa% (Funakawa paragraph 19). Funakawa also teaches that the steel sheen consist of  “carbon (C): 0.1 ~ 0.3%, silicon ( Si): 0.5 to 2.5%, manganese (Mn): 2.0 to 8.0%, soluble aluminum (sol.Al): 0.001 to 0.5%, phosphorus (P): 0.04% or less (excluding 0%), sulfur (S) :0.015% or less (excluding 0%), nitrogen (N): 0.02% or less (excluding 0%), chromium (Cr):0.01 to 0.7%, titanium (Ti)” 
Gao teaches that the welded plate has an annular and a circular groove at a depth of 100 micron (Gao paragraph 36). Gao also teaches that the base steel sheet has a microstructure measure in % (Gao Abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify to modify the spot welding method of Chisato to include the teaching of Funakawa  and the teaching for Gao i.e. the strength and material content of the steel sheet and increasing processability of the steel sheet (Funakawa paragraph 17) and to improve weld quality (Gao, paragraph 2).    
Regarding claim 2 Chisato-Funakawa -Gao disclose, a method wherein fv is the a relative volume fraction of austenite existing in the steel sheet (A) at 750 degrees C and is comprised between 0 and 1 (Funakawa , claim 1), wherein a solubility of Zn in the ferrite and in the austenite of the steel of sheet (A) at 750 degrees C, in weight % (claim 1 Funakawa ), and wherein the a peritectic temperature (Tper) of steel of sheet (A) in the presence of Zn is determined by: wherein (Tper) is in degrees C, and Mn, Si, Al and Cr are in weight %, and : wherein Zna(Tper) is in degrees C and Mn, C, Si, Al and Cr are in weight %, and wherein: wherein Ae1 and Ae3 are expressed in degrees C and are the temperatures at which the transformation from ferrite to austenite respectively starts and finishes taking place.
Regarding claim 3 Chisato-Funakawa -Gao disclose, a method wherein C, Mn, Al, Si, Cr are in weight % (Funakawa  Claim 1).
Regarding claim 4 Chisato-Funakawa -Gao disclose, .
Claim 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chisato-Funakawa -Gao in view of Kondratiuk et al. (“Zinc Coating for hot sheet metal forming: Comparison of phase evolution and microstructure during heat treatment”, hereinafter as Kondratiuk) further in view of Kouichi et al. (CN102712980A, hereinafter as Kouichi).
Regarding claim 5 Chisato-Funakawa -Gao does not disclose measuring zinc content in the steel after heat treating the steel sheet and cooling the steel plate at a rate of 50°C/s or higher.
However Kondratiuk does teach a method of heat treating the steel sheet.
However Kouichi teaches cooling the plate at a rate higher that 50°C/s (paragraph 145, “the first average cooling speed CRl-beta is 15 to 100 °C/s”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made furtherer modify the spot welding method of Chisato-Funakawa -Gao to include the teaching of Kondratiuk i.e. heat treating the metal plate and measuring the zinc content for the purpose of characterize the microstructural changes (Kondratiuk conclusion bullet (i)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made furtherer modify the spot welding method of Chisato-Funakawa -Gao to include the teaching of Kouichi i.e. cool a steel plate at a rate greater than 50°C/s for the purpose of maintaining control of the cooling process and producing a more consistent produce (Kouichi paragraph 150). 
Regarding claim 6 Chisato-Funakawa-Gao-Kondratiuk-Kouichi disclose, a method wherein at least one of the steel sheets welded to steel sheet (A) is a zinc or zinc-alloyed coated steel sheet (B) and wherein the sum of the thicknesses of sheets (A) and (B) is 3mm or less (Chisato “total thickness t (mm) of the plurality of steel plates is 1.35 mm”).
Regarding claim 7 Chisato-Funakawa-Gao-Kondratiuk-Kouichi disclose, a method wherein the sum of the thicknesses of sheets (A) and (B) is 2mm or less (Chisato “total thickness t (mm) of the plurality of steel plates is 1.35 mm”).
Regarding claim 8 Chisato-Funakawa-Gao-Kondratiuk-Kouichi disclose, a method wherein the said zinc or zinc-alloyed coated steel sheet (B) is a steel with a composition containing: the remainder being Fe and unavoidable impurities (Chisato, “spot welding method for a plurality of steel sheets including a zinc based plated steel sheet”).
Regarding claim 9 Chisato-Funakawa-Gao-Kondratiuk-Kouichi disclose, a method wherein Zn solubility, Ae1 and Ae3 are calculated with Cav, Mnav, Siay, Alav and Cray, Cay, Mnav, Siav, Alav and Crav being respectively the average contents of C, Mn, Si, Al, Cr that are measured under the zinc coating of said sheet A over a depth ranging from 0 to 100 microns.
Regarding claim 10 Chisato-Funakawa-Gao-Kondratiuk-Kouichi disclose, a method wherein (IDepth) is greater than 125 micron (Gao paragraph “annular groove and circular groove depth is 100um, the nugget shallow indentation, welding with good quality without generating cracks”).
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chisato-Funakawa -Gao-Kondratiuk in view of Furusako et al. (US20150174690A1, hereinafter as Furusako).
Regarding claim 11 Chisato-Funakawa -Gao-Kondratiuk-Kouichi disclose, a method wherein the welding process is stopped when (IDepth) is comprised between 100 microns and 18.68 (Znsol)- 55.1 (Gao paragraph “annular groove and circular groove depth is 100um, the nugget shallow indentation, welding with good quality without generating cracks”).

Furusako does teach a method is which the indentation depth is measured (paragraph 168 and 169 “its depth was measured in the cross section of the weld” and “microstructures of their cross sections were observed by using an optical microscope”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify to modify the spot welding method of they’ by incorporating the teachings of Furusako i.e. the method of measuring the indentation depth for the purpose of producing a stronger spot weld (Furusako, paragraph 29).
Regarding claim 12 Chisato-Funakawa -Gao-Kondratiuk-Kouichi-Furusako disclose, a method wherein (IDepth) is measured through the displacement of the welding electrode, and wherein the welding process is stopped when (IDepth) is comprised between 125 microns and 18.68 (Znsol)- 55.1 (Gao paragraph “annular groove and circular groove depth is 100um, the nugget shallow indentation, welding with good quality without generating cracks”).
Claim 14-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chisato et al. (WO2017038981A1, hereinafter as Chisato) in view of Funakawa  et al. (CN102149840B, hereinafter as Funakawa ).
Regarding claim 14 Chisato discloses, a resistance spot weld comprising at least two steel sheets (Technical-field paragraph 1, “a spot welding method for a plurality of steel sheets including a zinc-based plated steel sheet”) with thickness (th) comprised between 0.5 and 3mm (Abstract, “total thickness t (mm) of the plurality of steel sheets is greater than or equal to 1.35 mm”).

However Funakawa teaches a steel sheet that has a tensile strength that is greater than 980MPa and total elongation such that (TS)X(TEL) is greater than 20000MPa% (Funakawa paragraph 19). Funakawa also teaches that the steel sheen consist of  “carbon (C): 0.1 ~ 0.3%, silicon ( Si): 0.5 to 2.5%, manganese (Mn): 2.0 to 8.0%, soluble aluminum (sol.Al): 0.001 to 0.5%, phosphorus (P): 0.04% or less (excluding 0%), sulfur (S) :0.015% or less (excluding 0%), nitrogen (N): 0.02% or less (excluding 0%), chromium (Cr):0.01 to 0.7%, titanium (Ti)” (Funakawa claims 1 and 4) and “the remaining component of the present invention is iron (Fe)” (Funakawa paragraph 24). 
Gao teaches that the welded plate has an annular and a circular groove at a depth of 100 micron (Gao paragraph 36). Gao also teaches that the base steel sheet has a microstructure measure in % (Gao Abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify to modify the spot welding method of Chisato to include the teaching of Funakawa  and the teaching for Gao i.e. the strength and material content of the steel sheet and increasing processability of the steel sheet (Funakawa paragraph 17) and to improve weld quality (Gao, paragraph 2). 
Regarding claim 15 Chisato-Funakawa  disclose, a resistance spot weld wherein (IDepth) greater than 125 micron (Chisato “total thickness t (mm) of the plurality of steel plates is 1.35 mm”).
Regarding claim 16 Chisato-Funakawa  discloses, a resistance spot weld wherein the said at least one of the sheets being a zinc or zinc-alloy coated steel sheet (A), has a composition containing Si greater than 0.5% (Funakawa paragraph 68).
Regarding claim 17 Chisato-Funakawa  discloses, a resistance spot weld wherein the said at least one of the sheets being a zinc or zinc-alloy coated steel sheet (A), has a composition containing Si greater than 0.7% (Funakawa paragraph 68).
Claim 18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chisato-Funakawa  in view of Mbacke et al. (US20140120371A1, hereinafter as Mbacke).
Regarding claim 18 Chisato-Funakawa  does not disclose, a resistance spot weld wherein the said at least one of the sheets being a zinc or zinc-alloy coated steel sheet (A) contains a surface fraction of retained austenite comprised between 7 and 30% (‘371 paragraph 13, “it being understood that the total residual austenite content is between 10 and 25%”).
However Mbacke does teach a spot weld wherein said at least one of the sheets being a zinc or zinc-alloy coated steel sheet (A) contains a surface fraction of retained austenite comprised between 7 and 30% (Mbacke paragraph 13, “it being understood that the total residual austenite content is between 10 and 25%”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify to modify the resistance spot weld of Chisato-Funakawa  to include the teachings Mbacke i.e. having a steel sheet with austenite at a range of 10% -25% for the purpose of increasing ductility and weldability or automotive structural and safety equipment.  
Regarding claim 21 Chisato-Funakawa -Mbacke discloses, a structural or safety part for automotive vehicles comprising: a resistance spot weld (Mbacke paragraph 44 “a method 
    The method of claim 21 forming the device, i.e. a structural or safety part for automotive vehicles, is not germane to the issue of patentability of the spot weld itself. Therefore, this limitation has not been given patentable weight.
Regarding claim 22 Chisato-Funakawa -Mbacke discloses, a method further comprising the step: using the resistance spot weld in a structural or safety part for an automotive vehicle (Mbacke paragraph 44 “a method claimed by the invention for the fabrication of structural or safety parts for ground motor vehicles”).
   It has been held that to be entitled to weight in the method of claim 22, the recitation structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. Ex part Pfeiffer, 1962 CD. 408 (1961)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A SHAHEED whose telephone number is (571)272-9398. The examiner can normally be reached Monday - Thursday 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MUSTAFA AMIR SHAHEED/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763